The opinion of the court was delivered by
Bedle, J.
The prosecutors own a house and lot in New Brunswick, used and occupied as a parsonage. This was assessed in 1866, as “ The Reformed Dutch Church Parsonage.” The question for decision is, whether, under the supplement of April 11th, 1866, (Laws, 1866, p. 1079, § 5,) it is exempt from taxation.
The second subdivision of section five exempts the endowment or fund of any religious society, and it is claimed that this parsonage is an endowment of the church, because the money for its purchase was raised by the voluntary contributions of the members of the congregation. In what sense is the word endowment used in that act ? Three classes of property are exempted in the fore part of the second subdivision :
1. Certain real estate, viz., “all colleges, academies, or seminaries of learning, public libraries, school-houses, buildings erected and used for religious worship, and the land *361whereon the same are situate, necessary to the fair use and enjoyment thereof, not exceeding five acres for each one.” These objects of exemption are all to be classed as real estate.
2. Certain goods and chattels, viz., “ the furniture thereof and the personal property used therein.” The words “ personal property,” here mean chattels of a movable and tangible character, as, for instance, the books of a college or public library.
3. “ The endowment or fund of any religious society, college, academy, seminary of learning, or public library.”
These words, “endowment or fund,” are ejusdem generis, and intended to comprehend a class of property different from the other two, not real estate or chattels. The only difference between the words is, that the fund is a general term, including the endowment; while the endowment is that particular fund, or part of the fund, of the institution, bestowed for its more permanent uses, and usually kept sacred for the purposes intended.
The word “ endowment ” does not, in the sense of the act, include real estate, and, therefore, this parsonage is not exempt from taxation.
Parsonages with lots attached, not to exceed five thousand dollars in value, were exempted in terms, by the act of 1863, (Laws, 1863, p. 502, § 3.) That act is repealed by the act of 1866, and if the legislature had intended to continue the exemption of parsonages, and to an unlimited value, it is not reasonable to believe that they would have left it to the mere construction that might be forced out of the word “ endowment.”
The assessment must be affirmed.
Justices Elmer and Dalrimple concurred.
Approved, State v. Krollman, Collector, 9 Vroom 323; S. C., 9 Vroom 576; State, Church of the Redeemer, pros., v. Axtell, 2 Vroom 119.